332 F.2d 373
Joseph F. WELDON, Director of Police of the City of Newarkv.Lizzie MILLER, also known as Lizzie Caldwell, Mozelle Hill, as Administratrix of the Estate of Richard Caldwell, the County of Essex and Harry Lerner. United States of America, Intervenor,The County of Essex and Harry Lerner, Appellants.
No. 14769.
United States Court of Appeals Third Circuit.
Argued April 20, 1964.
Decided April 30, 1964.

Appeal from United States District Court for the District of New Jersey, Anthony T. Augelli, Judge.
William J. Straub, Newark, N. J. (Nicholas T. Fernicola, County Counsel of Essex County, Newark, N. J., on the brief), for defendants-appellants.
Martin G. Holleran, Asst. U. S. Atty., Newark, N. J. (David M. Satz, Jr., U. S. Atty., Newark, N. J., on the brief), for intervenor United States of America.
David A. Adelman, Newark, N. J., for appellee Lizzie Miller and others.
Before KALODNER, FORMAN and SMITH, Circuit Judges.
PER CURIAM:


1
On review of the record we find no error. The District Court's Order of November 29, 1963 granting summary judgment will be affirmed.